DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an operation waveform of at least one first switch, at least one second switch, and at least one third switch for a visual test phase and a display phase, and particularly a waveform of a control terminal of the at least one first switch is controlled by a driving chip and a visual test component” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “the control terminal of the at least one first switch is also connected to the visual test component”, such that in the virtual test phase, the at least one first switch is turned on for connection under a control of the visual test component”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 1: It only recites “the visual test component includes at least one first switch connected to at least one signal line of the plurality of signal lines; a control terminal of the at least one first switch is connected to the driving chip; in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component” (emphasis added). Therefore, “the control terminal of the at least one first switch is connected to the visual test component” is/are critical or essential to the practice of the invention but not included in the claim(s). It is not enable one  of ordinary skill in the art to practice the invention. 
In addition, as described in claim 6, which recites “when the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase; and when the thin film transistor is an NMOS transistor, the visual test component is configured to provide high-level signals to a gate of the thin film transistor in the visual phase and provide low-level signals to the gate of the thin film transistor in the display phase” which clearly describe the control terminal of the at least one first switch is turned on in the visual test phase and the at least one first switch is turned off in the display phase. Furthermore, as described in claim 6, the driving chip provides a pulse signal which has a low-level and a high-level signal for controlling the control terminal of the at least one first switch, therefore, it cause the at least one switch is not operatable if the control terminal of the at least one switch is also connected to the visual test component.
As to claims 2-16: Claims 2-16 are dependent claims of claim 1. Therefore, claims 2-16 are rejected with same rationale as claim 1.

Claim 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the driving chip” as described in claims 1 and 12, does not reasonably provide enablement for “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the visual test unit”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 15: It recites “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the visual test unit”. However, claim 15 is a dependent claim of claims 1 and 12. Therefore, the claimed limitation of “the control terminal of the at least one first switch is connected to the visual test component and the control terminal of the second switch is connected to the visual test component” is/are critical or essential to the practice of the invention but not included in the claim(s). It is not enable one  of ordinary skill in the art to practice the invention.
As to claim 16: Claim 16 is a dependent claim of claim 15. Therefore, claim 16 is rejected as same rationale as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A).
As to claim 1: Lee discloses a display panel (Figs. 1-10, “a display panel”; Abstract) comprising: 
a display unit (Figs. 1-7, “a display unit 27”; Abstract, ¶0051); 
a visual test component, including a plurality of test signal input terminals (Fig. 6, “a visual test component 22”, including a plurality of test signal input terminals; Abstract, ¶0046-0051); 
a driving chip, including a plurality of display signal input terminals (Fig. 6, “a driving chip 24”, including a plurality of display signal input terminals; Abstract, ¶0046-0051); and 
a plurality of signal lines, configured to generate driving signals for the display unit (Fig. 6, “a plurality of signal lines 21”, configured to generate driving signals for the display unit; Abstract, ¶0046-0051), 
wherein: 
in a visual test phase, the visual test component is configured to provide signals to the plurality of signal lines through the plurality of test signal input terminals (Fig. 6, in a visual test phase, the visual test component 22 is configured to provide signals to the plurality of signal lines 21 through the plurality of test signal input terminals; Abstract, ¶0046-0051); 
in a display phase, the driving chip is configured to provide signals to the plurality of signal lines through the plurality of display signal input terminals (Fig. 6, in a display phase, the driving chip 24 is configured to provide signals to the plurality of signal lines 21 through the plurality of display signal input terminals; Abstract, ¶0046-0051); 
the visual test component includes at least one first switch connected to at least one signal line of the plurality of signal lines (Fig. 6, the visual test component 22 includes “at least one first switch K1” connected to at least one signal line of the plurality of signal lines 21; Abstract, ¶0046-0051); 
a control terminal of the at least one first switch is connected to the driving chip (Fig. 6, “a control terminal of the at least one first switch K1” is connected to the driving chip 24; Abstract, ¶0046-0051); and
in the display phase, the at least one first switch is turned off for disconnection under a control of the driving chip (Fig. 6 shows the at least one first switch is turned off for disconnection under a control of the driving chip; Abstract, ¶0046-0051).
In the current embodiment, Lee does not expressly disclose in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component. However, Lee, in another embodiment, teaches in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component (Fig. 3 shows in a visual test phase, “at least one first switch K2-K3” is turned on for connection under “a control of a visual test component 23”, wherein the visual test component 23 provides a control signal S2 to the control terminal of the at least one first switch K2-K3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to provide a control signal from the visual test component to the control terminal of the at least one first switch, such that in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component as taught by Lee in the another embodiment. The motivation would have been in order to provide the control signal to the control terminal of the at least one first switch either the driving chip or the visual test component.
As to claim 7: Lee discloses each signal line of the plurality of signal lines includes a first node; each signal line of the plurality signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node; the first sub-signal line is connected to the visual test component; and -25-Attorney Docket No. 00189.0398. OUSthe second sub-signal line is connected to the driving chip (Fig. 6 shows the plurality of signal lines includes a first node; each signal line of the plurality signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node; the first sub-signal line is connected to the visual test component; and -25-Attorney Docket No. 00189.0398. OUSthe second sub-signal line is connected to the driving chip, wherein the source/drain electrode of the thin film transistor represents a first node). 
As to claim 8: Lee discloses the visual test component includes a visual test unit; the visual test unit includes the plurality of test signal input terminals; and the at least one first switch is disposed between first node and the visual test component (Fig. 6, the visual test component includes a visual test unit; the visual test unit includes the plurality of test signal input terminals; and the at least one first switch M is disposed between first node and the visual test component).

Claim(s) 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), as applied to claim 1, and further in view of MORIMOTO et al (US 2010/0225770 A1).
As to claim 2: Lee discloses-23-Attorney Docket No. 00189.0398.00US Client Ref GZ20191631/US00 the plurality of signal lines are configured to transmit gate driving signals and/or light- emitting driving signals for the display unit (Fig. 1, 7, the plurality of signal lines are configured to transmit gate driving signals and/or light-emitting driving signals for the display unit; Abstract, pgs. 5-6, 8); the plurality of signal lines include constant-voltage signal lines, pulse signal lines and trigger signal lines; the constant-voltage signal lines include a first level signal line and a second level signal line (Figs. 1, 7, “constant-voltage signal lines 25”, “pulse signal lines 26” and “trigger signal lines S1”; Abstract, pgs. 5-6, 8). 
Lee does not expressly disclose the constant-voltage signal lines include a first level signal line and a second level signal line; the first level signal line is configured to transmit high-level signals; and the second level signal line is configured to transmit low-level signals. However, Morimoto teaches a display device comprises a scan driving circuit connects constant-voltage signal lines include a first level signal line and a second level signal; the first level signal line is configured to transmit high-level signals; and the second level signal line is configured to transmit low-level signals (Figs. 1, 3-4, “a display device 10” comprises “a scan driving circuit 17” connects “constant-voltage signal lines Lg” include a first level signal line and a second level signal); the first level signal line is configured to transmit high-level signals; and the second level signal line is configured to transmit low-level signals (Fig. 11, the first level signal line is configured to transmit high-level signals; and the second level signal line is configured to transmit low-level signals). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the constant lines include a first level signal line and a second level signal); the first level signal line is configured to transmit high-level signals; and the second level signal line is configured to transmit low-level signals as taught by Kim. The motivation would have been in order to have the drive element test circuit includes a plurality of test wires connected to the gradation signal wires respectively, a feeder wire to which an external circuit having a voltage source or a current source is connected, a plurality of read switches of which a current path is connected to the test wire at one end and connected to the feeder wire at the other end, and a test wire selection circuit selecting the read switches in sequence (Morimoto: ¶0016).
As to claim 4: Lee discloses the first level signal line in the plurality of signal lines is directly connected to the visual test component without being through the at least one first switch; and remaining signal lines of the plurality signal lines except the first level signal line are connected to the visual test component through the at least one first switch (Fig. 1 shows the first level signal line in the plurality of signal lines is directly connected to the visual test component without being through the at least one first switch; and remaining signal lines of the plurality signal lines except the first level signal line are connected to the visual test component through the at least one first switch).  
As to claim 5: Lee discloses all the plurality of signal lines are connected to the visual test component through the at least one first switch (Fig. 1 shows, all the plurality of signal lines are connected to the visual test component through the at least one first switch).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1), hereinafter Lees, as applied to claim 2, and further in view of KIM et al (US 2019/0066595 A1).
As to claim 3: Lees does not expressly disclose a plurality of short-circuit rods. However, Kim teaches a display device comprises a plurality of short-circuit rods (Fig. 1, “a display device 1000” comprises “a plurality of short-circuit rods 72a, 72b, 82a, 82b”), and a plurality of signal lines also include signal lines configured to connect a visual test component (Fig. 1, a plurality of signal lines also include signal lines configured to connect “a visual test component 650”; ¶0010-0016, 0066-0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lees to implement a plurality of short-circuit rods, such that the display panel further includes a plurality of short-circuit rods; the plurality of signal lines also include signal lines configured to connect the visual test component with the plurality of short-circuit rods; and in the visual test phase, the signal lines provide data signals and/or short-circuit signals for the plurality of short-circuit rods as taught by Kim. The motivation would have been in order to protect a defect-detecting circuit and/or a defect-detecting electrical element in a display panel from static electricity (Kim: ¶0006).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of, as applied to claim 1, and further in view of Kim et al (US 2011/0050660 A1).
As to claim 6: Lee discloses the at least one first switch is a thin film transistor (Fig. 6 shows the at least one first switch K1 is a thin film transistor), wherein: when the thin film transistor is an NMOS transistor, the visual test component is configured to provide high-level signals to a gate of the thin film transistor in the visual phase and provide low-level signals to the gate of the thin film transistor in the display phase (Fig. 6 shows  the thin film transistor is an NMOS transistor, the visual test component is configured to provide high-level signals to a gate of the thin film transistor in the visual phase and provide low-level signals to the gate of the thin film transistor in the display phase).
Lee does not expressly disclose when the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase. However, Kim teaches a display device comprises a visual test component includes at least one thin film transistor, wherein the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase (Figs. 1-2,  “a display device 100” comprises “a visual test component 150” includes “at least one thin film transistor M”, wherein the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to substitute a PMOS transistor for replacing the NMOS transistor, such that when the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase as taught by Kim. The motivation would have been in order to have an organic light emitting display device that has a lighting test circuit designed in a structure capable of protecting itself from static electricity (Kim: ¶0015-0016).

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), as applied to claim 7, and further in view of Kim et al (US 2019/0066595 A1).
As to claim 9: Lee does not expressly disclose the visual test component also includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines. However, Kim teaches a display device comprises a visual test component includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines (Fig. 1, “a display device 1000” comprises “a visual test component 650” includes “an electrostatic discharge unit 92a-92b”; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines; Abstract, ¶0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to implement an electrostatic discharge unit into the visual test component, such that the visual test component also includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines. However, Kim teaches a display device comprises a visual test component includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines as taught by Kim. The motivation would have been in order to protect a defect-detecting circuit and/or a defect-detecting electrical element in a display panel from static electricity (Kim: ¶0006).
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior art Kim further discloses claim limitation of the at least one first switch is disposed between the first node and the electrostatic discharge unit; and the electrostatic discharge unit is disposed between the at least one first switch and the visual test component (Fig. 1 shows the at least one first switch Q is disposed between the first node and the electrostatic discharge unit; and the electrostatic discharge unit is disposed between the at least one first switch and the visual test component). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 9. The prior art Kim further discloses claim limitation of the at least one first switch is disposed between the first node and the visual test component; and the visual test component is disposed between the at least one first switch and the electrostatic discharge component (Fig. 1, the at least one first switch Q is disposed between the first node and the visual test component; and the visual test component is disposed between the at least one first switch Q and the electrostatic discharge component 92a-92b). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12: Claim 12 is a dependent claim of claim 11. The prior arts Lee and Kim further disclose claim limitation of the visual test component further includes a second switch connected to at least one signal line of the plurality of signal lines; the second switch is disposed between the visual test component and the electrostatic discharge unit; a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip (Lee: Fig. 1, “a second switch M2”; Kim: Fig. 1 shows the visual test component further includes “a second switch Q2” connected to at least one signal line of the plurality of signal lines; the second switch Q2 is disposed between the visual test component and the electrostatic discharge unit 92a-92b); a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip (Lee: Fig. 1, a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip). In addition, the same motivation is used as the rejection of claim 12. 
As to claim 13: Lee discloses in the visual test phase, the second switch is turn on/off under the control of the visual test unit (Fig. 1, in the visual test phase, the second switch M2 is turn on/off under the control of the visual test unit; Abstract).  

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of Kim et al (US 2019/0066595 A1), hereinafter Lee1, as applied to claim 12, and further in view of Kim et al (US 2011/0050660 A1), hereinafter Kim1.
As to claim 14: Claim 14 is a dependent claim of claim 12. The prior arts Lee and Kim further disclose claim limitation of the second switch includes a first sub-switch and a second sub-switch (Lee: Fig. 1, the second switch includes “a first sub-switch M2” and “a second sub-switch M2”;  Kim: Fig. 1, the second switch includes “a first sub-switch Q2” and “a second sub-switch Q2”),-27-Attorney Docket No. 00189.0398. OUS each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch and the second sub-switch (Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch Q2 and the second sub-switch Q2); the second sub-switch is an NMOS thin film transistor (Lee: Fig. 1, the second sub-switch is an NMOS thin film transistor; Kim: Fig. 1, the second sub-switch is an NMOS thin film transistor).
Lee1 does not expressly disclose the first sub-switch is a PMOS thin film transistor. However, Kim1 teaches a display device comprises a visual test component includes a plurality of switches, wherein each of the plurality of switches is a PMOS thin film transistor (Figs. 1-2, “a display device 100” comprises “a visual test component 160” includes a plurality of switches, wherein each of the plurality of switches is a PMOS thin film transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee1 to substitute a PMOS thin film transistor for replacing the first sub-switch, such that the first sub-switch is a PMOS thin film transistor as taught by Kim1. The motivation would have been in order to have an organic light emitting display device that has a lighting test circuit designed in a structure capable of protecting itself from static electricity (Kim1: ¶0015). 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of KIM et al (US 2019/0066595 A1).
As to claim 17: Lee discloses a display panel (Figs. 1-10, “a display panel”; Abstract), comprising: 
a display unit (Fig. 7, “a display unit 27”; Abstract, ¶0051); 
a visual test component, including a plurality of test signal input terminals (Fig. 6, “a visual test component 22”, including a plurality of test signal input terminals; Abstract, ¶0045-0051); 
a driving chip, including a plurality of display signal input terminals (Fig. 6, “a driving chip 24”, including a plurality of display signal input terminals; Abstract, ¶0045-0051); and 
a plurality of signal lines, configured to generate driving signals for the display unit (Fig. 6, “a plurality of signal lines 21”, configured to generate driving signals for the display unit; Abstract, ¶0045-0051), wherein: 
in a visual test phase, the visual component is configured to provide signals for the plurality of signal lines through the plurality of test signal input terminals (Fig. 6, in a visual test phase, the visual component 22 is configured to provide signals for the plurality of signal lines 21 through the plurality of test signal input terminals; Abstract, ¶0045-0051); 
in a display phase, the driving chip is configured to provide signals for the plurality of signal lines through the plurality of display signal input terminals (Fig. 6, in a display phase, the driving chip 24 is configured to provide signals for the plurality of signal lines 21 through the plurality of display signal input terminals; Abstract, ¶0045-0051); 
the visual test component includes a visual test unit, and at least one first switch connected to at least one signal line of the plurality of signal lines, the visual test unit includes the plurality of test signal input terminals (Fig. 6, the visual test component 22 includes a visual test unit, and “at least one first switch K1” connected to at least one signal line of the plurality of signal lines 21, the visual test unit includes the plurality of test signal input terminals G1; Abstract, ¶0045-0051); 
the visual test unit includes the plurality of test signal input terminals (Fig. 6, the visual test unit includes the plurality of test signal input terminals; Abstract, ¶0045-0051);
a control terminal of the at least one first switch is connected to the driving chip (Fig. 6, a control terminal of the at least one first switch K1 is connected to the driving chip 24; Abstract, ¶0045-0051); and 
in the display phase, the at least one first switch is turned off for disconnection under a control of the driving chip (Fig. 6, in the display phase, the at least one first switch is turned off for disconnection under a control of the driving chip; Abstract, ¶0045-0051).  
Lee does not expressly disclose the visual test component includes an electrostatic discharge unit. However, Kim teaches a display device comprises a visual test component includes a visual test unit, an electrostatic discharge unit, and at least one first switch connected to at least one signal line of a polarity of signal lines (Fig. 1, “a display device 1000” comprises “a visual test component 650” includes “a visual test unit 91a-91b”, “an electrostatic discharge unit 92a-92b”, and at least one first switch Q1-Q2” connected to at least one signal line of a polarity of signal lines 171). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to implement an electrostatic discharge unit in the visual test component, such that the visual test component includes a visual test unit, an electrostatic discharge unit, and at least one first switch connected to at least one signal line of the plurality of signal lines; the electrostatic discharge unit is connected to the visual test unit through at least a portion of the plurality of signal lines as taught by Kim. The motivation would have been in order to protect a defect-detecting circuit and/or a defect-detecting electrical element in a display panel from static electricity (Kim: ¶0006).
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts Lee and Kim further disclose claim limitation of each signal line of the plurality of signal lines includes a first node (Lee: Figs. 1, 6, each signal line of the plurality of signal lines includes a first node); 
each signal line of the plurality of signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node (Lee: Figs. 1, 6, each signal line of the plurality of signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node); 
the first sub-signal line is connected to the visual test component (Lee: Figs. 1, 6, the first sub-signal line is connected to the visual test component); 
the second sub-signal line is connected to the driving chip; the visual test unit is disposed between the first node and the at least one first switch (Lee: Figs. 1, 6, the second sub-signal line is connected to the driving chip; the visual test unit is disposed between the first node and the at least one first switch); and 
the at least one first switch is disposed between the visual test unit and the electrostatic discharge unit (Kim: Fig. 1, the at least one first switch Q1-Q2 is disposed between the visual test unit 91a-91b and the electrostatic discharge unit 92a-92b). In addition, the same motivation is used as the rejection of claim 18.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of KIM et al (US 2019/0066595 A1), as applied to claim 18 above, and further in view of Kim et al (US 2011/0050660 A1), hereinafter Kim1.
As to claim 19: Claim 19 is a dependent claim of claim 18. The prior arts Lee and Kim further disclose the at least one first switch includes a third sub-switch and a fourth sub-switch (Lee: Fig. 6, the at least one first switch includes a third sub-switch and a fourth sub-switch; Kim: Fig. 1, the at least one first switch includes a third sub-switch and a fourth sub-switch); 
each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through both the third sub-switch and the fourth sub-switch (Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit 62a-62b through both the third sub-switch and the fourth sub-switch); 
and the fourth sub-switch is an NMOS transistor (Lee: Fig. 6, the fourth sub-switch is an NMOS transistor; Kim: Fig. 1, the fourth sub-switch is an NMOS transistor).
Lee and Kim do not expressly disclose the third sub-switch is a PMOS transistor. However, Kim1 discloses a display device comprises a visual test component includes at least one switch is formed by an NMOS transistor (Figs. 1-2, “a display device 100” comprises “a visual test component 150” includes “at least one switch M” is formed by an NMOS transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to substitute a PMOS thin film transistor for replacing the fourth sub-switch, such that the fourth sub-switch is a PMOS thin film transistor as taught by Kim1. The motivation would have been in order to have an organic light emitting display device that has a lighting test circuit designed in a structure capable of protecting itself from static electricity (Kim1: ¶0015). 
As to claim 20: Claim 20 is a dependent claim of claim 19. The prior arts Lee, Kim, and Kim1 further disclose in the visual test phase, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component (Lee: Fig. 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component; Kim: Fig. 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component ; Kim: 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component);
when high-level signals generated on the signal line turn the third sub-switch on, the high-level signals are transmitted to the electrostatic discharge unit to discharge (Kim: Fig. 1, high-level signals generated on the signal line turn the third sub-switch on, the high-level signals are transmitted to the electrostatic discharge unit to discharge); and 
when low-level signals generated on the signal line turn the fourth sub-switch on, the low-level signals are transmitted to the electrostatic discharge unit to discharge (Kim: Fig. 1, when the signal line turn the fourth sub-switch on, the low-level signals are transmitted to the electrostatic discharge unit to discharge; Kim1: Fig. 2, when low-level signals generated on the signal line turn the fourth sub-switch on). In addition, the same motivation is used as the rejection of claim 20.

Response to Arguments
Applicant’s arguments, see page 2, filed on April 20, 2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al (CN 106652870 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693